SAVOS INVESTMENTS TRUST SECOND AMENDMENT TO THE CUSTODY AGREEMENT THIS SECOND AMENDMENT dated as of January 31, 2014, to the Custody Agreement, dated as of February 20, 2007, as amended December 17, 2013 (the "Agreement"), is entered into by and between SAVOS INVESTMENTS TRUST f/k/a GENWORTH FINANCIAL ASSET MANAGEMENT FUNDSa Delaware statutory trust (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to change the name of the fund from the Genworth Financial Contra Fund to the Contra Fund; and WHEREAS, the parties desire to amend the Agreement referencing a name change; and WHEREAS, Article 14.2 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree to the following: Effective January 31, 2014, the name Genworth Financial Asset Management Funds was changed to Savos Investments Trust. Accordingly, all references to Genworth Financial Asset Management Funds in the Agreement should be replaced with Savos Investments Trust. Exhibit C of the Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. SAVOS INVESTMENTS TRUST U.S. BANK NATIONAL ASSOCIATION By: /s/ Carrie E. Hansen By: /s/ Michael R. McVoy Name: Carrie E. Hansen Name:Michael R. McVoy Title: Chairman/President Title: Senior Vice President Savos 1 Amended Exhibit C Fund Names Separate Series of Savos Investments Trust f/k/a Genworth Financial Asset Management Funds Name of Series Date Added Contra Fund f/k/a Genworth Financial Contra Fund On or after 1/31/14 Savos
